DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Littleton (US 374,076) in view of McClung (US 4,666,070).
Littleton teaches an apparatus for retaining a piece of footwear, to assist with application or removal of the footwear from a foot, comprising: a generally planar foot support plate a forming part of a base;; and a movable clamping mechanism D, operable in response to an applied force, to clamp at least a portion of the footwear between a pair of opposed members, at least one of said members being movable, where the applied force is generated by a movable handle H pivotally attached to the base and operatively attached to the movable clamping mechanism to translate movement of the handle to movement of the movable member said movable handle also extending upward to a distal end at a position suitable for grasping and movement by the user during the application or removal of the footwear.
Littleton does not teach at least one stabilizing handle attached to said foot support plate and extending in an upward direction therefrom to a distal end at a position suitable for grasping by a user during the application or removal of the footwear.

It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the boot remover of Littleton with the stabilizing handle of McClung in order to provide better stability to the user while doffing the footwear.
As to claim 2, Littleton teaches the foot support plate A is inclined such that the rear of the plate is lower than the front of the plate.
As to claim 3, Littleton teaches a support bracket R is attached to the foot support plate to form part of the base and to raise the front of the plate.  
As to claim 4, Littleton teaches a bottom portion of the stabilizing handle I is attached to the base.  
As to claim 8, Littleton teaches clamping mechanism D includes a footwear contacting component that operates in a plane generally parallel to the foot support plate.  
As to claim 9, Littleton teaches a toe-to-heel clamping mechanism D, said toe-to-heel clamping mechanism D translating a pivoting movement of the movable handle H into contact with a toe of the footwear to drive the footwear against an adjustable heel capture member K.
As to claim 10, Littleton teaches an apparatus to retain footwear, to assist with the application or removal of footwear from a wearer's foot, said apparatus comprising: a generally rectangular foot support base A upon which a worn piece of footwear is placed; a heel engaging member K adjacent one end of said foot support base; a toe engaging member D adjacent an opposite end of said foot support base; at least one of said heel engaging member and said toe engaging member being movable relative to said foot support base and one another to clamp said footwear therebetween-16-Patent Application; and a movable handle H, also extending upward from the foot support base, said movable handle having a distal end pivotally connected to the support base (via J), said distal end being operatively connected to at least one of said heel engaging 
Littleton does not teach at least one stabilizing handle attached to said foot support plate and extending in an upward direction therefrom to a distal end at a position suitable for grasping by a user during the application or removal of the footwear.
McClung teaches a footwear ski boot remover with one stabilizing handle 16 attached to said foot support plate and extending in an upward direction therefrom to a distal end at a position suitable for grasping by a user during the application or removal of the footwear.  
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the boot remover of Littleton with the stabilizing handle of McClung in order to provide better stability to the user while doffing the footwear. The moveable handle of Littleton would be separate of the stationary handle as taught by McClung.
As to claim 11, Littleton teaches said heel engaging member is adjustable between one of a plurality of fixed positions via L.  
As to claim 12, Littleton teaches said toe engaging member is fixed (to the handle H).  
As to claim 13, the device of Littleton would be capable of being used with cowboy boots.
As to claim 14, Littleton teaches a ski boot retaining apparatus, comprising: a foot support plate A, secured to a horizontal surface (floor; figure 2), said foot support plate having a top surface upon which a ski boot may be placed; a sliding heel-receiving member K adjacent a distal end of the foot support plate to secure a heel on the sole of the ski boot; a toe engaging member D adjacent a proximal end of the foot support plate to forcibly engage a toe portion of the ski boot and thereby clamp said ski boot between the heel capture member and the toe engaging member to retain the ski boot on the foot support plate; -17-Patent Applicationa first stationary handle 
Littleton does not teach a first stationary handle operatively associated with and extending upward above the foot support plate to stabilize while a skier inserting or withdrawing their foot from the ski boot.
McClung teaches a footwear ski boot remover with a first stationary handle 16 operatively associated with and extending upward above the foot support plate to stabilize while a skier inserting or withdrawing their foot from the ski boot.  
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the boot remover of Littleton with the stabilizing handle of McClung in order to provide better stability to the user while doffing the footwear.
Littleton does not teach operatively connected to the heel capture member such that movement of a proximal end of the moveable handle results in displacement of the heel capture member.  
However, it would have been obvious to one of ordinary skill in the art to provide the heel portion is the movable portion through rearrangement of parts (MPEP 2144) in order to provide the stationary portion of the clamping device in easier view of the user (their front) allowing easier use.
As to claim 15, via the modified teaching of Littleton, the heel capture member is operatively connected to the movable handle using a linkage G.  
As to claim 16, Littleton teaches said heel capture member is biased to an open position (via the handle H). 

s 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Littleton (US 374,076) in view of in view of McClung (US 4,666,070) in further view of Sterenberg (US 4,942,994).
The combined references teach the limitations of claim 5 except, at least one stabilizing handle includes a lower portion and an upper portion, such that the at least one stabilizing handle includes at least two pieces that are collapsible.
Sterenberg teaches a boot device with at least handle includes a lower portion 40 and an upper portion 42, such that the at least one stabilizing handle includes at least two pieces that are collapsible.
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the handle of the combined references with the handle of Sterenberg in order to provide a collapsible handle for compact storage.
As to claim 6, the combined references teach one stabilizing handle includes a pivot connection between the lower portion 40 and the upper portion 42 (see figure 5-6).
As to claim 7, Littleton teaches the lower portion of said at least one stabilizing handle is detachably connected to the base (via commonly known construction means).
Response to Arguments
The applicant has amended the claims to further clarify that the stabilization and movable handles are separate.  For these reasons the previous rejection is withdrawn, however a new rejection was made to with new prior art to address the limitations of the stabilizing handle.  The applicant further argues than the rearrangement of parts of the device of Littleton is not proper as the modification would modified the operation of the device.  The arguments that the applicant brought up were for example, the heel clamp K of Littleton requires displacement of pressure-board N.  The displacement of the modified invention would be done after the rear portion has been moved into place.  How would movement of the second handle in the claimed invention achieve pivoting of the heel clamps K?  The whole rear portion could be located on a 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W SUTTON whose telephone number is (571)272-6093.  The examiner can normally be reached on Monday-Thursday 8:00-6:00, Friday 7:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ANDREW W. SUTTON
Examiner
Art Unit 3765



/Andrew Wayne Sutton/            Examiner, Art Unit 3732                                                                                                                                                                                            

/CLINTON T OSTRUP/            Supervisory Patent Examiner, Art Unit 3732